Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 5/9/2022 are acknowledged. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 10, which are the independent claims.  
With regard to claim 1, the most relevant prior art is the combination of U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss in view of U.S. 2011/0068026 by Fakhouri used to reject claim 6 in the Non-Final Rejection dated 4/1/2022.  The combination of Bailey in view of Voss in view of Fakhouri fails to teach that a restraint comprises a plurality of lobes, each extending upwardly from the recited inside surface of the second cap, wherein the lobes are distributed around a point aligned with an apex of the second cap to thereby facilitate a smoking pipe to be centrally located in said plurality of lobes such that the pipe is oriented to extend along an axis extending through an apex of the recited first cap and the apex of the second cap.  The reviewed prior art fails to provide motivation to modify the combination of Bailey in view of Voss in view of Fakhouri to arrive at the apparatus recited by claim 1.  
With regard to claim 10, the most relevant prior art is the combination of U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss in view of U.S. 2011/0068026 by Fakhouri used to reject claim 6 in the Non-Final Rejection dated 4/1/2022.  The combination of Bailey in view of Voss in view of Fakhouri fails to teach that the recited restraint comprises a plurality of lobes, each extending upwardly from the recited inside surface, wherein the lobes are distributed around a point aligned with an apex of the recited second cap to thereby facilitate a smoking pipe to be centrally located in said plurality of lobes such that the pipe is oriented to extend along an axis extending through an apex of the recited first cap and the apex of the second cap.  The reviewed prior art fails to provide motivation to modify the combination of Bailey in view of Voss in view of Fakhouri to arrive at the apparatus recited by claim 10.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 15, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714